Case 19-02214-GLT   Doc 8   Filed 02/20/20 Entered 02/20/20 15:33:20FILED
                                                                       Desc Main
                            Document      Page 1 of 2               2/20/20 2:05 pm
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
                                                                   COURT - WDPA
Case 19-02214-GLT   Doc 8   Filed 02/20/20 Entered 02/20/20 15:33:20   Desc Main
                            Document      Page 2 of 2
